1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ALYNE HERRING,


 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 31,013

10 MARY ANN SANCHEZ WYNNYCKYJ,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Beatrice J. Brickhouse, District Court Judge

14 John V. Nilan, LLC
15 Albuquerque, NM

16 for Appellant

17 The Turner Law Firm, LLC
18 Scott E. Turner
19 Albuquerque, NM

20 for Appellee

21                                 MEMORANDUM OPINION

22 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.




                                           2
1      AFFIRMED.

2      IT IS SO ORDERED.



3                                     _______________________________
4                                     MICHAEL E. VIGIL, Judge

5 WE CONCUR:


6 _________________________________
7 JONATHAN B. SUTIN, Judge



8 _________________________________
9 LINDA M. VANZI, Judge




                                  3